PER CURIAM.
The trial court’s finding that the State’s discovery violations prejudiced the defendant, Jose Rodriguez, in the preparation of his defense was not supported by the record. Therefore, the trial court abused its discretion by granting the defendant’s motion for discharge for violation of the speedy trial rule. State v. Guzman, 667 So.2d 989 (Fla. 3d DCA 1996); State v. Brown, 527 So.2d 209, 210 (Fla. 3d DCA), review denied, 534 So.2d 398 (Fla.1988); State v. Del Gaudio, 445 So.2d 605, 608 (Fla. 3d DCA), review denied, 453 So.2d 45 (Fla.1984).
Reversed.